DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2021 has been entered. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a through a bottom surface of the housing is not supported.  The original disclosure merely states that the electrodes extend outward from a bottom housing section –not through.  The drawings further fail to show the claimed feature.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 9, 10, 12 and 22-24 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nakata (Pub. No. 2014/0194793).
Regarding claim 1, Nakata discloses a system comprising: a controller (1908 of Fig. 14C; inherently necessary for the system of Nakata to function); a breathing sensor 1904 securable to a patient and configured to determine breathing data of the patient; a housing coupled to a wrist strap configured to secure the housing onto a wrist of the patient (see reference to wristwatch in par. 0152 where a wristwatch inherently comprises a housing coupled to a wrist strap); a stimulator 1906 at least partially disposable within the housing and wherein the stimulator is configured to stimulate the patient (par. 0152; wristwatch may issue an electric shock to stimulate/alert the patient when experiencing an anatomic or physiologic condition associated with apnea; stimulator inherently at least partially disposed within the housing to prevent damage from environmental factors, impacts, etc.); the controller configured to execute instructions to: obtain the breathing data of the patient from the breathing sensor (pars. 0179, 0180); determine, based on at least the breathing data of the patient, whether the patient is to be stimulated (see at least par. 0179); and deliver, using the stimulator, stimulations to the patient, in response to determining that the patient is to be stimulated (see at least par. 0179).
As discussed above, a wristwatch is considered to inherently comprise a housing coupled to a wrist strap.  In any event, Official Notice is taken that this feature is old and well-known.  Such a feature allows the components of the wristwatch to be protected within a housing, thus limiting damage from water intrusion, impacts, etc., while 
Concerning the placement of the stimulator at least partially within the housing, again, as discussed above, such an arrangement would have been inherently necessary in any practical application to protect the stimulator from damage.  In any event, placement of the stimulator at least partially within a protective housing would have been considered blatantly obvious to anyone of ordinary skill in the medical arts for the same reason –to provide protection from damage to the stimulator components, thus ensuring proper operation and effective patient notification of potentially dangerous breathing events.
Regarding claim 2, Nakata discloses that it was old and well-known to use respiration belts secured to the chest or abdomen (pars. 0085, 0086, 0167, 0174, etc.).
Regarding claim 9, see at least pars. 0010 and 0023.
Regarding claim 10, Nakata teaches that a variety of different sensors may be included including chest (and/or abdominal) movement, microphones, acoustic sensors, etc., for independent measurement and analysis of the sleep condition (par. 0086, 0177, 0178, 0196, 0209, 0285, etc.).  A chest strap is considered to be inherently securable to the sternum of the patient.  As indicated above, stimulation may be invoked based on motion data (see par. 0179, for example), with increases in stimulation duration allowing increased muscle tension to be obtained (par. 0164), thus countering any abnormal breathing condition causing increased activity due to ineffective stimulation.


Regarding claim 22, Official Notice was taken that it was old and well-known to monitor skin impedance in order to determine the quality of stimulation electrode contact and to not deliver stimulation if the impedance falls outside of an acceptable range.  Attempting stimulation in poor contact situations may result in excessive current densities to skin tissue and/or ineffective stimulation.  Lacking adequate traversal, this feature is considered admitted prior art.
Regarding claim 23, note the comments above regarding the rejection of claims 1 and 5, and the teachings of Nakata that a variety of sensors from pulse oximeters to 
Regarding claim 24, it was old and well-known in the medical stimulator art to allow programmed control of stimulator output through a user interface.  Official Notice was taken in a previous Office Action.  Such a feature permits one to tailor the stimulation to the individual to maximize stimulus effectiveness and/or patient comfort.  Such a feature also allows one to account for the placement of electrodes at different desired locations, the stimulation of select nerves, and the ability of the device to be used on a host of different individual patients.  Lacking adequate traversal, this feature is considered admitted prior art.
Claim Rejections - 35 USC § 103
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata as applied to claims 1, 2, 9, 10, 12 and 22-24 above, and further in view of Koch (Pub. No. 2014/0243698).
Regarding claim 3, while Nakata discloses that breathing sensors such as incorporated into a face mask securable to a mouth and/or nose of a patient may be used (see Fig. 14C; the use of a gas monitoring unit is inherently required for such a sensor to function), he does not explicitly discuss the use of a “breath sampling tube.”  Such a feature, however, is old and well-known in the respiratory gas monitoring art as shown by element 24 in Koch.  Numerous advantages are delineated by Koch in the .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata as applied to claims 1, 2, 9, 10, 12 and 22-24 above, and further in view of O’Connor et al. (O’Connor: Pat. No. 4,485,822).
While Nakata discloses the use of nasal airflow monitors, he does not discuss explicit details as to the use of a nose cannula or sampling tube.  Such structure, however, is old and well-known in the art as shown by O’Connor (see Fig. 4).  Given the suggestion by Nakata that nasal airflow sensors may be used, and the provision of old and well-known nasal airflow sensor structure by O’Connor which has the advantages listed in col. 5, lines 1-35, those of ordinary skill in the art would have found it blatantly obvious to include a nose cannula and sampling tube.  
Claims 5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata (Pub. No. 2014/0194793) as applied to claims 1, 2, 9, 10, 12 and 22-24 above, and further in view of Dashevsky et al. (Dashevsky: Pat. No. 10,561,863).
Regarding claim 5, while Nakata does not explicitly discuss the determination of PETCO2  ,note col. 53, lines 1-24 of Dashevsky where it is taught that the determination of PETCO2 may be used to determine and predict dangerous breathing or other health conditions for the subject.  Such a feature would have been of utmost importance to any artisan desiring to provide apnea monitoring/treatment such as Nakata.  All the comments made below in the rejection of claim 7 (addressed in the previous Office Action and repeated here) regarding the obviousness of determining PETO2 in patients with impaired respiratory functioning apply here as well with respect to PETCO2.
2, Dashevsky teaches that PETO2 can be used to determine and predict dangerous breathing or other health conditions for the subject (col. 52, lines 50-67), and discloses that such dangerous health conditions may occur during sleep apnea (par. abridging cols. 1 and 2).  Given the need by Nakata to determine respiratory efficiency in order to determine an impaired respiratory function such as an apneic event, and thus trigger stimulation therapy, and given that it is old and well-known to determine PETO2 in patients with impaired respiratory function or other related complications such as sleep apnea as taught by Dashevsky, those of ordinary skill in the art would have considered it obvious to utilize any of the known respiratory sensors, including PETO2 in the system of Nakata.  As discussed by Nakata in par. 0023, a variety of sensors and sensor combinations may be useful. It is further noted that the applicant does not give any criticality in the particular sensor arrangement used.  Lacking any criticality, those of ordinary skill in the art would have reasonably expected any suitable known sensor or combinations of known sensors capable of determining potentially dangerous breathing conditions to be successful in the system of Nakata, including the use of a PETO2  sensor such as suggested by Dashevsky with related patients.  Further, given that typical PETO2 levels of healthy individuals are known, the comparison of a measured PETO2 .
Claims 8, 13, 14, 16, 18, 19 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata as applied to claims 1, 2, 9, 10, 12 and 22-24 above, and further in view of Mannheimer (Pub. No. 2003/0018241).
Regarding claims 8 and 18, while Nakata does not appear to explicitly discuss determining an “area-under-the-curve” analysis summation of oxygen saturations below a threshold, Mannheimer teaches in a medical device that such areas (i.e., integration of the O2 saturation curve) may be used to determine when the trend readings have fallen below a threshold in order to trigger an alarm (see for example par. 0026).  Clearly as Nakata discloses the importance of monitoring oxygen saturation levels in monitoring and treating sleep apnea, and Mannheimer suggests a superior method of ensuring accuracy of measured oxygen saturation levels involving an “area-under-the-curve” summation analysis, those of ordinary skill in the art would have considered any suitable method of detecting the apneic conditions discussed by Nakata to be obviously available and suitable for use in the Nakata invention. 
Further with respect to claim 18, Mannheimer discloses that it may behoove one to only indicate an alarm condition if the differences between the “area-under-the-curve” analysis summation is below a threshold oxygen saturation level for a specified duration of time to eliminate nuisance alarms (see for example pars. 0003, 0006).  The exact manner of obtaining a result indicative of saturation levels being below a threshold for a particular duration is one of obvious design with the choice of methods the designer’s prerogative.

Regarding claim 16, tidal data obtained by Nakata as suggested by Dashevsky is considered to inherently be taken over a period of time, as such is the nature of monitoring a patient.
Regarding claim 19, Nakata discloses that detection of oxygen saturation levels is an important parameter when dealing with patients suffering from sleep apnea (par. 0208).  While Nakata does not explicitly refer the determination of SpO2 average over a period of one minute, Mannheimer discloses that such determination may be useful in more accurately determining alarm conditions (see for example Figs. 2 and 4).  Further, the calculation of average values is a well-known statistical technique for eliminating temporary anomalies or spurious activity such as noise from negatively affecting the accuracy and validity of any measurement.  The time period over which an average is taken would clearly have been considered a matter of obvious design dependent upon the application at hand and routine experimentation to optimize the period over which the measurement is taken, along with the experience of the medical professional under whose care the patient resides.  Any artisan desiring to maximize system effectiveness and efficiency, would have therefore seen such limitations as obvious. 
Regarding claim 21, note pars. 0003, 0006 of Mannheimer.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata as applied to claims 1, 2, 9, 10, 12 and 22-24 above, and further in view of Waner et al. (Waner: Pub. No. 2018/0015282).
Regarding claim 11, while Nakata teaches that a variety of different sensors may be placed on the patient including chest and abdominal sensors for detecting motions (par. 0196), Nakata does not explicitly refer to the use of multiple differing threshold signals for each sensor.  Waner, however, discloses in a substantially related system that multiple sensors may provide more comprehensive information, redundancy and robustness of monitoring sleep apnea (par. 0046).  It is taught that each of the sensors may have an associated threshold that can be set individually based on a number of different conditions (par. 0048).  Clearly the exact threshold chosen for each individual sensor would vary depending on type of sensor, sensor location, patient condition, etc..  The ability to set one sensor’s threshold greater than or less than another sensor’s threshold would therefore have been considered a matter of obvious design by those of ordinary skill in the art.
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata as applied to claims 1, 2, 9, 10, 12 and 22-24 above, and further in view of in view of Schepis et al. (Schepis: Pub. No. 2017/0333706).
Nakata is silent as to the use of variable voltage, and/or constant current stimulation pulses.  Such pulses are, however, well-known in the art as shown by Schepis (see par. 0060).  Given that both Schepis and Nakata are attempting to stimulate similar nerves such as the hypoglossal for apnea treatment, those of ordinary .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata and Mannheimer as applied to claims 8, 13, 14, 16, 18, 19 and 21 above, and in further view of Baker, Jr. (Baker: Pub. No. 2009/0171167).
While Nakata suggests that alarms may be generated based on respiratory conditions as appropriate (see pars. 0147, 0152), he does not specifically refer to pulse oximetry data using one or more thresholds.  Baker discloses a related system wherein such alarms are generated using one or more thresholds (see for example pars. 0037-0039)(as an aside, the examiner considers any alarm to require some form of threshold in order to function as an alarm).  It is old and well-known that thresholds may be used to indicate critical situations requiring alarms.  To include such a feature in Nakata would have therefore been considered blatantly obvious to those of ordinary skill.
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata as applied to claims 1, 2, 9, 10, 12 and 22-24 above, and further in view of L’her et al. (L’her: Pub. No. 2014/0158124).
Regarding claim 20, while Nakata does not explicitly refer to counting the number of events during which oxygen saturation falls below a threshold value within a time period as a trigger event, Nakata does teach that it is important to monitor such clinically significant apnea events (see for example par. 0176).  L’her discloses a related system wherein it is disclosed that, among a host of relevant parameters, the number of desaturations (oxygen saturation events falling below various percentage thresholds during a sleep period), may be counted (par. 0077).  The use of such a trigger metric .
Claim 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakata in view of Simon et al. (Simon; Pub. No. 2013/0245486).
Regarding claim 25, while Nakata does not discuss the use of a second housing coupled to the wrist strap wherein the controller is disposed within, the separation of components into multiple housings is an old and well-known designer prerogative.  Simon, for example, discloses a stimulator that may be held against the body with straps (par. 0099), and teaches that all the components of the stimulator may either reside in a single housing, or components such as the controller may reside in a housing physically separate from the stimulator (par. 0104).  Such a feature allows for more flexibility in component placement, thus enabling one to optimize packaging, location of various components, durability, etc..  Furthermore, the courts have long recognized that in the absence of any criticality, making components separable (In re Dulberg, 289 F.2d 522, 523, 129 USPQ 348, 349 (CCPA 1961)) and the mere rearrangement of parts (In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950)), are obvious expedients (MPEP 2144.04).  The applicant fails to disclose any criticality in the claimed arrangement, nor states any intractable, recognized problem in the industry solved by such a configuration.  Coupling a second housing to the strap of Nakata .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Perez discloses a stimulator device that may encompass multiple housings to contain various components.  Berolucci discloses a wristwatch for stimulation with a variety of electrode arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNEDY SCHAETZLE whose telephone number is (571)272-4954.  The examiner can normally be reached on alternate Mondays and Wednesday-Friday 9:30-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENNEDY SCHAETZLE/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        



KJS
June 30, 2021